Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 1 of 40 PageID: 1




POMERANTZ LLP
Gustavo F. Bruckner
600 Third Avenue, 20th Floor
New York, New York 10016
Telephone: (212) 661-1100
Facsimile: (917) 463-1044
gfbruckner@pomlaw.com

Attorney for Plaintiff

- additional counsel on signature page -

                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY


 ERNESTO VELA, Individually and                Case No.
 On Behalf of All Others Similarly
 Situated,
                                               CLASS ACTION COMPLAINT
                              Plaintiff,

                     v.                        JURY TRIAL DEMANDED

 LEXINFINTECH HOLDINGS LTD.,
 JAY WENJIE XIAO, CRAIG YAN
 ZENG, KEYI CHEN, YIBO SHAO,
 and JARED YI WU,

                              Defendants.


      Plaintiff Ernesto Vela (“Plaintiff”), individually and on behalf of all other

persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants, alleges the following based upon personal knowledge

as to Plaintiff and Plaintiff’s own acts, and information and belief as to all other


                                           1
Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 2 of 40 PageID: 2




matters, based upon, inter alia, the investigation conducted by and through

Plaintiff’s attorneys, which included, among other things, a review of the

Defendants’ public documents, conference calls and announcements made by

Defendants, United States (“U.S.”) Securities and Exchange Commission (“SEC”)

filings, wire and press releases published by and regarding LexinFintech Holdings

Ltd. (“Lexin” or the “Company”), analysts’ reports and advisories about the

Company, and information readily obtainable on the Internet. Plaintiff believes that

substantial additional evidentiary support will exist for the allegations set forth

herein after a reasonable opportunity for discovery.

                          NATURE OF THE ACTION

      1.     This is a federal securities class action on behalf of a class consisting

of all persons and entities other than Defendants who purchased or otherwise

acquired: (a) Lexin American depositary shares (“ADSs”) pursuant and/or traceable

to the Company’s initial public offering conducted on or about December 21, 2017

(the “IPO” or “Offering”); or (b) Lexin securities between December 21, 2017 and

August 24, 2020, both dates inclusive (the “Class Period”). Plaintiff pursues claims

against the Defendants under the Securities Act of 1933 (the “Securities Act”) and

the Securities Exchange Act of 1934 (the “Exchange Act”).

      2.     Lexin was founded in 2013 and is headquartered in Shenzhen, the

People’s Republic of China (“China”). The Company was formerly known as


                                          2
Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 3 of 40 PageID: 3




Staging Finance Holding Ltd. and changed its name to LexinFintech Holdings Ltd.

in March 2017.

      3.     Lexin, through its subsidiaries, operates as an online consumer finance

platform for young professionals in China, offering various loans and financial

services to consumers.

      4.     On November 13, 2017, Lexin filed a registration statement on Form

F-1 with the SEC in connection with the IPO, which, after several amendments, was

declared effective by the SEC on December 20, 2017 (the “Registration Statement”).

      5.     On December 21, 2017, pursuant to the Registration Statement, Lexin’s

ADSs began trading on the NASDAQ Global Market (“NASDAQ”) under the

symbol “LX.” That same day, Lexin filed a prospectus on Form 424B4 with the

SEC in connection with the IPO, which incorporated and formed part of the

Registration Statement (collectively, the “Offering Documents”).

      6.     Pursuant to the Offering Documents, Lexin issued 12,000,000 of its

ADSs, representing 24,000,000 of its Class A ordinary shares, to the public at the

Offering price of $9.00 per share for approximate proceeds of $100,440,000 to the

Company, after applicable underwriting discounts and commission.

      7.     The Offering Documents were negligently prepared and, as a result,

contained untrue statements of material fact or omitted to state other facts necessary

to make the statements made not misleading and were not prepared in accordance


                                          3
Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 4 of 40 PageID: 4




with the rules and regulations governing their preparation. Additionally, throughout

the Class Period, Defendants made materially false and misleading statements

regarding the Company’s business, operational and compliance policies.

Specifically, the Offering Documents and Defendants made false and/or misleading

statements and/or failed to disclose that: (i) Lexin overstated its growth prospects

and metrics; (ii) Lexin engaged in undisclosed related party transactions; (iii)

following the COVID-19 pandemic, Lexin maintained low delinquency rates by

providing borrowers in default new funds to make payments; and (iv) as a result, the

Offering Documents and the Company’s public statements were materially false

and/or misleading and failed to state information required to be stated therein.

      8.     On August 25, 2020, shortly after markets opened, Grizzly Research

(“Grizzly”) issued a research report on Lexin alleging, among other issues, that the

Company reported “unfathomably low” delinquency rates by providing borrowers

in default new funds to make payments and that Lexin engaged in undisclosed

related party transactions. The Grizzly report further alleged that a review of Lexin’s

web traffic called into question the Company’s purported growth.

      9.     On this news, Lexin’s ADS price fell $0.47 per share, or 5.52%, to close

at $8.04 per share on August 25, 2020.

      10.    As of the time this Complaint was filed, the price of Lexin ADSs

continues to trade below the Offering price, damaging investors.


                                          4
Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 5 of 40 PageID: 5




      11.     As a result of Defendants’ wrongful acts and omissions, and the

precipitous decline in the market value of Lexin’s securities, Plaintiff and other Class

members have suffered significant losses and damages.

                          JURISDICTION AND VENUE

      12.     The claims asserted herein arise under and pursuant to Sections 11 and

15 of the Securities Act (15 U.S.C. §§ 77k and 77o), and Sections 10(b) and 20(a)

of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated

thereunder by the SEC (17 C.F.R. § 240.10b-5).

      13.     This Court has jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. § 1331, Section 22 of the Securities Act (15 U.S.C. § 77v),

and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

      14.     Venue is proper in this Judicial District pursuant to Section 27 of the

Exchange Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b), as the alleged

misstatements entered and the subsequent damages took place in this Judicial

District. Pursuant to Lexin’s most recent annual report on Form 20-F, as of

December 31, 2019, there were 359,417,329 of the Company’s ordinary shares

issued and outstanding, consisting of 258,690,272 Class A ordinary shares. Lexin’s

ADSs, each representing two of the Company’s Class A ordinary shares, trade on

the NASDAQ. Accordingly, there are presumably hundreds, if not thousands, of




                                           5
Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 6 of 40 PageID: 6




investors in Lexin’s ADSs located within the U.S., some of whom undoubtedly

reside in the State of New Jersey.

      15.     In connection with the acts alleged in this Complaint, Defendants,

directly or indirectly, used the means and instrumentalities of interstate commerce,

including, but not limited to, the mails, interstate telephone communications, and the

facilities of the national securities markets.

                                       PARTIES

      16.     Plaintiff, as set forth in the attached Certification, acquired Lexin

ADSs pursuant and/or traceable to the Offering Documents issued in connection

with the Company’s IPO, and/or purchased or otherwise acquired Lexin securities

at artificially inflated prices during the Class Period, and suffered damages as a

result of the federal securities law violations and false and/or misleading statements

and/or material omissions alleged herein.

      17.     Defendant Lexin is organized under the laws of the Cayman Islands,

with principal executive offices located at 27/F CES Tower, No. 3099 Keyuan South

Road, Nanshan District, Shenzhen 518057, China. Lexin ADSs trade in an efficient

market on the NASDAQ under the symbol “LX.”

      18.     Defendant Jay Wenjie Xiao (“Xiao”) has served as Lexin’s Chief

Executive Officer and a Director of the Company at all relevant times. Xiao signed

or authorized the signing of the Offering Documents filed with the SEC.


                                            6
Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 7 of 40 PageID: 7




      19.     Defendant Craig Yan Zeng (“Zeng”) has served as Lexin’s Chief

Financial Officer at all relevant times. Zeng signed or authorized the signing of the

Offering Documents filed with the SEC.

      20.     Defendants Xiao and Zeng are sometimes referred to herein

collectively as the “Exchange Act Individual Defendants.”

      21.     The Exchange Act Individual Defendants possessed the power and

authority to control the contents of Lexin’s SEC filings, press releases, and other

market communications. The Exchange Act Individual Defendants were provided

with copies of Lexin’s SEC filings and press releases alleged herein to be misleading

prior to or shortly after their issuance and had the ability and opportunity to prevent

their issuance or to cause them to be corrected. Because of their positions with

Lexin, and their access to material information available to them but not to the

public, the Exchange Act Individual Defendants knew that the adverse facts

specified herein had not been disclosed to and were being concealed from the public,

and that the positive representations being made were then materially false and

misleading. The Exchange Act Individual Defendants are liable for the false

statements and omissions pleaded herein.

      22.     Lexin and the Exchange Act Individual Defendants are sometimes

referred to herein collectively as the “Exchange Act Defendants.”




                                          7
Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 8 of 40 PageID: 8




      23.    Defendant Keyi Chen (“Chen”) served as a Director of Lexin at the

time of the IPO. Chen signed or authorized the signing of the Offering Documents

filed with the SEC.

      24.    Defendant Yibo Shao (“Shao”) served as a Director of Lexin at the

time of the IPO. Shao signed or authorized the signing of the Offering Documents

filed with the SEC.

      25.    Defendant Jared Yi Wu (“Wu”) served as a Director of Lexin at the

time of the IPO. Wu signed or authorized the signing of the Offering Documents

filed with the SEC.

      26.    Defendants Xiao, Zeng, Chen, Shao, and Wu are sometimes referred to

herein collectively as the “Securities Act Individual Defendants.”

      27.    As directors, executive officers and/or major shareholders of the

Company, the Securities Act Individual Defendants participated in the solicitation

and sale of Lexin ADSs in the IPO for their own benefit and the benefit of Lexin.

The Securities Act Individual Defendants were key members of the IPO working

group and executives of Lexin who pitched investors to purchase the shares sold in

the IPO, including in IPO road shows.

      28.    The Exchange Act Defendants and the Securities Act Individual

Defendants are sometimes collectively, in whole or in part, referred to herein as the

“Defendants.”


                                         8
Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 9 of 40 PageID: 9




                        SUBSTANTIVE ALLEGATIONS

                                    Background

      29.    Lexin was founded in 2013 and is headquartered in Shenzhen, China.

The Company was formerly known as Staging Finance Holding Ltd. and changed

its name to LexinFintech Holdings Ltd. in March 2017.

      30.    Lexin, through its subsidiaries, operates as an online consumer finance

platform for young professionals in China. The Company operates Fenqile.com, a

retail and online consumer finance platform that offers installment purchase loans,

personal installment loans, and other loan products, as well as provides online direct

sales with installment payment terms; and Le Card, a membership platform, which

offers savings, benefits, and membership privileges to food and beverage, apparel,

hospitality, and leisure sectors. The Company also matches customer loans with

diversified funding sources, including individual investors on its Juzi Licai online

investment platform, third-party commercial banks, consumer finance companies,

institutional funding partners in its direct lending programs, investors of its asset-

backed securities, and other licensed financial institutions.

      31.    On November 13, 2017, Lexin filed a registration statement on Form

F-1 with the SEC in connection with the IPO, which, after several amendments, was

declared effective by the SEC on December 20, 2017 (the “Registration Statement”).




                                           9
Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 10 of 40 PageID: 10




      32.    On December 21, 2017, pursuant to the Registration Statement, Lexin’s

ADSs began trading on the NASDAQ under the symbol “LX.” That same day,

Lexin filed a prospectus on Form 424B4 with the SEC in connection with the IPO,

which incorporated and formed part of the Registration Statement.

      33.     Pursuant to the Offering Documents, Lexin issued 12,000,000 of its

ADSs, representing 24,000,000 of its Class A ordinary shares, to the public at the

Offering price of $9.00 per share for approximate proceeds of $100,440,000 to the

Company, after applicable underwriting discounts and commission.

Materially False and Misleading Statements Issued in the Offering Documents

      34.     The Offering Documents touted Lexin’s unique growth prospects,

representing, in relevant part, that “[p]rivate consumption in China is growing

rapidly, allowing for the rapid development of the online consumer finance market”;

that, “[d]espite growing consumption levels, the consumer finance market in China

is still highly underdeveloped and underpenetrated”; that “[t]he educated young

adult segment represents a sizeable consumer finance market with enormous growth

potential”; and that Lexin was uniquely positioned to capitalize on these growth

opportunities because of its “competitive strengths [that] are essential to [its] success

and differentiate [it] from [its] competitors,” including the Company’s status as “a

leading and fast-growing online consumer finance platform that is well positioned

to capture the long-term growth potential of educated young adults in China,” its


                                           10
Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 11 of 40 PageID: 11




“advanced and customized credit risk management,” its “superior customer

experience supported by an efficient and robust technology platform,” its “targeted

and cost-effective customer acquisition strategy,” its “diversified and scalable

funding,” and its “self-reinforcing and demographically targeted ecosystem, creating

powerful network effects.”

      35.     Additionally, the Offering Documents touted Lexin’s growth

strategies, representing, in relevant part, that the Company’s “target customer cohort,

educated young adults aged between 18 and 36 in China, features young people with

high income potential, high educational background, high consumption needs, a

strong desire to build their credit profile, and an appreciation for efficient customer

experience”; that Lexin has a “scalable and stable funding to meet [its] customers’

needs and grow [its] platform”; that Lexin “adopt[ed] a targeted and cost-effective

customer acquisition strategy by leveraging [its] e-commerce channel, word-of-

mouth referrals, as well as cooperation with reputable commercial banks”; that

Lexin’s “educated young adult customers are often geographically concentrated and

socially connected, which enables [Lexin] to achieve effective customer acquisition

through customer referrals”; and that Lexin “cooperate[s] with commercial banks,

for example, by promoting co-branded credit cards issued by the bank to reach

potential customers.”




                                          11
Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 12 of 40 PageID: 12




      36.     Attesting to Lexin’s successful implementation and execution of its

growth strategy, the Offering Documents touted the Company’s user growth metrics,

stating, in relevant part, that Lexin “had approximately 3.0 million active customers

in 2016 and 3.3 million active customers in the nine months ended September 30,

2017, representing a 103% increase and a 34% increase from 2015 and the nine

months ended September 30, 2016, respectively”; that, “[a]s of September 30, 2017,

[Lexin] had over 6.5 million customers with an approved credit line and over 20

million registered users”; that, “[a]s of September 30, 2017, [Lexin’s] target

customer group represented over 90% of [its] customer base”; and that, “[i]n 2016

and the nine months ended September 30, 2017, approximately 36% and 45%,

respectively, of [Lexin’s] new customers registered on [its] platform using a referral

code obtained from an existing customer.”

      37.     The Offering Documents also discussed Lexin’s related party

transactions, disclosing, in relevant part, that Lexin “operate[s] [its] relevant

business through [its] variable interest entities and their subsidiaries based on a series

of contractual arrangements”; that, “[o]n December 16, 2015, [Lexin] provided a

loan in the amount of US$2.5 million to [Defendant] Xiao for the purpose of

allowing Mr. Xiao to make potential investments on behalf of [Lexin]”; that, “[o]n

May 24, 2016, [Lexin], through [Defendant] Xiao, entered into an agreement with

Finnov Private Limited, or Finnov, to subscribe and purchase 11,363,637 series A


                                           12
Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 13 of 40 PageID: 13




preferred shares of Finnov,” in addition to a subsequent transaction related to

Finnov; that “[c]ertain individual directors and officers and/or [their] immediate

family members participate in [Lexin’s] investment programs offered to individual

investors on Juzi Licai”; that, “[i]n 2015, [Lexin] entered into a strategic cooperation

agreement with JD.com and a series of related agreements pursuant to which [Lexin]

source[s] [its] products sold on [its] e-commerce channel and receive[s] fulfillment

and storage service from JD.com”; and that “[c]ertain of [Lexin’s] existing

shareholders, including K2 Partners entities, JD.com Asia Pacific Investment

Limited and affiliates and certain other existing shareholders, have subscribed for,

and have been allocated by the underwriters, 2,960,000 ADSs in th[e] [O]ffering at

the [IPO] price.”

      38.     The statements referenced in ¶¶ 34-37, supra, were materially false and

misleading because the Offering Documents were negligently prepared and, as a

result, contained untrue statements of material fact or omitted to state other facts

necessary to make the statements made not misleading and were not prepared in

accordance with the rules and regulations governing their preparation. Specifically,

the Offering Documents made false and/or misleading statements and/or failed to

disclose that: (i) Lexin overstated its growth prospects; (ii) Lexin engaged in

undisclosed related party transactions; and (iii) as a result, the Offering Documents




                                          13
Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 14 of 40 PageID: 14




were materially false and/or misleading and failed to state information required to

be stated therein.

  Materially False and Misleading Statements Issued During the Class Period

      39.     The Class Period begins on December 21, 2017, when Lexin’s

securities began publicly trading on the NASDAQ pursuant to the materially false

or misleading statements or omissions in the Offering Documents.

      40.     On April 26, 2018, Lexin filed an annual report on Form 20-F with the

SEC, reporting the Company’s financial and operating results for the quarter and

year ended December 31, 2017 (the “2017 20-F”). With respect to Lexin’s customer

base, the 2017 20-F represented, in relevant part, that, “[f]rom [Lexin’s] inception

in August 2013 through the end of 2017, [Lexin] originated loans to over 5.5 million

customers on a cumulative basis”; that, “[i]n 2015, 2016 and 2017, [Lexin]

originated loans to approximately 1.5 million, 3.0 million and 4.1 million active

customers through [its] platform, representing a compound annual growth rate, or

CAGR, of 66%”; that Lexin’s “online consumer finance platform features a high

proportion of repeat customers”; that, “[o]f all active customers on [Lexin’s]

platform in 2015, 2016 and 2017, approximately 63%, 74% and 80%, respectively,

were repeat customers who had made at least one transaction on [Lexin’s] platform

before in the same year or in the previous year”; and that, “[a]s of December 31,




                                        14
Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 15 of 40 PageID: 15




2017, [Lexin] had over 7.6 million customers with an approved credit line and over

20 million registered users.”

      41.    In this same respect, the 2017 20-F further touted, in relevant part, that,

“[a]s of December 31, 2017, [Lexin’s] target customer group represented over 90%

of [its] customer base”; that Lexin has “successfully accumulated a large customer

base and achieved deep market penetration among educated young adults in China”;

that, “[h]istorically, [Lexin] attracted educated young adults customers through

various channels, mainly [Lexin’s] e-commerce channel and operational team”; and

that, “[w]ith the growth of [Lexin’s] business, [the Company’s] customer acquisition

efforts have become primarily driven by [Lexin’s] e-commerce channel, word-of-

mouth referrals, and cooperation with reputable commercial banks, other e-

commerce channel and network service platform.”

      42.    With respect to Lexin’s e-commerce channel, Fenqile.com, the 2017

20-F represented, in relevant part, that “[t]he GMV [gross merchandise value] of

[Lexin’s] e-commerce channel amounted to RMB2.7 billion in 2015, RMB4.0

billion in 2016 and RMB4.1 billion (US$632 million) in 2017”; that, “[i]n 2016 and

2017, [Lexin] originated RMB22.2 billion and RMB47.7 billion (US$7.3 billion) in

loans, representing a 115 % increase”; and that, “[a]s of December 31, 2015, 2016

and 2017, the average customer loan balance was RMB2,881, RMB4,838 and

RMB6,580 (US$1,011), respectively.”


                                         15
Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 16 of 40 PageID: 16




       43.    With respect to Lexin’s disclosure of related party transactions, the

2017 20-F contained substantively the same statements as referenced in ¶ 37, supra,

while disclosing additional information related to shareholder agreements and

registration rights.

       44.    Appended as exhibits to the 2017 20-F were signed certifications

pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”), wherein the Exchange Act

Individual Defendants certified that “[t]he [2017 20-F] fully complies with the

requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934” and

“[t]he information contained in the [2017 20-F] fairly presents, in all material

respects, the financial condition and results of operations of the Company.”

       45.    On April 30, 2019, Lexin filed an annual report on Form 20-F with the

SEC, reporting the Company’s financial and operating results for the quarter and

year ended December 31, 2018 (the “2018 20-F”). With respect to Lexin’s customer

base, the 2018 20-F represented, in relevant part, that, “[f]rom [Lexin’s] inception

in August 2013 through the end of 2018, [Lexin] originated loans to over 7.2 million

users on a cumulative basis”; that, “[i]n . . . 2018, [Lexin] originated loans to

approximately . . . 4.9 million active users through [its] platform, representing a

compound annual growth rate, or CAGR, of 28%”; that, “[o]f all active users on

[Lexin’s] platform in . . . 2018, approximately . . . 80% . . . were repeat users who

had made at least one transaction on [Lexin’s] platform before in the same year or


                                         16
Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 17 of 40 PageID: 17




in the previous year”; and that, “[a]s of December 31, 2018, [Lexin] had over 10.5

million users with an approved credit line and over 37.3 million registered users.”

       46.    The 2018 20-F also contained substantively the same statements as

referenced in ¶ 41, supra, touting the variety and effectiveness of Lexin’s user

acquisition and retention strategies.

       47.    With respect to Lexin’s e-commerce channel, Fenqile.com, the 2018

20-F represented, in relevant part, that “[t]he GMV of [Lexin’s] e-commerce channel

amounted to . . . RMB5.8 billion (US$848 million) in 2018”; that, “[i]n . . . 2018,

[Lexin] originated . . . RMB66.1 billion (US$9.6 billion) in loans, representing a

38.5% increase”; and that, as of December 31, 2018, “the average user loan balance

was . . . RMB9,048 (US$1,316).”

       48.    With respect to Lexin’s disclosure of related party transactions, the

2018 20-F contained substantively the same statements as referenced in ¶ 37, supra,

while disclosing additional information related to shareholder agreements and

registration rights.

       49.    Appended as exhibits to the 2018 20-F were substantively the same

SOX certifications as referenced in ¶ 44, supra, signed by the Exchange Act

Individual Defendants.

       50.    On April 30, 2020, Lexin filed an annual report on Form 20-F with the

SEC, reporting the Company’s financial and operating results for the quarter and


                                         17
Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 18 of 40 PageID: 18




year ended December 31, 2019 (the “2019 20-F”). With respect to Lexin’s customer

base, the 2019 20-F represented, in relevant part, that, “[f]rom [Lexin’s] inception

in August 2013 through the end of 2019, [Lexin] originated loans to over 13.3

million users on a cumulative basis”; that, “[i]n . . . 2019, [Lexin] originated loans

to approximately . . . 9.9 million active users through [its] platform, representing a

compound annual growth rate, or CAGR, of 55.4%”; that, “[o]f all active users on

[Lexin’s] platform in . . . 2019, approximately . . . 81% . . . were repeat users who

had made at least one transaction on [Lexin’s] platform before in the same year or

in the previous year”; and that, “[a]s of December 31, 2019, [Lexin] had over 19.4

million users with an approved credit line and over 73.3 million registered users.”

      51.     With respect to Lexin’s e-commerce channel, related loan products,

and/or Fenqile.com, the 2019 20-F represented, in relevant part, that “[t]he GMV of

[Lexin’s] e-commerce channel amounted to . . . RMB8.1 billion (US$1.2 billion) in

2019”; that, “[i]n . . . 2019, [Lexin] originated . . . RMB126 billion (US$18.1 billion)

in loans, representing a 90.6% increase”; and that, as of December 31, 2019, “the

average user loan balance was . . . RMB7,829 (US$1,125).”

      52.     The 2019 20-F also contained substantively the same statements as

referenced in ¶¶ 37, 41, and 43, supra, with respect to Lexin’s related party

transactions, and touting the variety and effectiveness of Lexin’s user acquisition

and retention strategies.


                                          18
Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 19 of 40 PageID: 19




      53.     Additionally, with respect to Lexin’s accounting for delinquency rates,

the 2019 20-F represented, in relevant part, that Lexin “define[s] delinquency rates

as outstanding principal balance of on- and off-balance sheet loans that were 1 to 29,

30 to 59, 60 to 89, 90 to 179 calendar days past due as a percentage of the total

outstanding principal balance of on- and off-balance sheet loans on [Lexin’s]

platform as of a specific date”; that “[l]oans that are delinquent for 180 days or more

are charged off and are not included in the delinquency rate calculation”; that Lexin

“do[es] not distinguish on the basis of the on- or off-balance sheet treatment in

monitoring the credit risks of borrowers and the delinquency status of loans”; that

“[d]uring 2017, 2018 and 2019, the total amount of loans that were charged off after

180 days past due was 3.59%, 4.74%, and 6.02%, respectively, of the average

outstanding principal balance during the relevant period”; and that Lexin “define[s]

vintage charge-off rates as, with respect to on- and off-balance sheet loans originated

during a specified time period . . . the total outstanding principal balance of loans

that are charged off during a specified period, divided by the total initial principal of

the loans originated in such vintage.”

      54.     With respect to the impacts of COVID-19 on Lexin’s delinquency

rates, the 2019 20-F represented, in relevant part, that “[w]ith the negative impact of

COVID-19 on the general economic environment as well as on [Lexin’s] collection

efforts, [Lexin] ha[s] experienced an increase in both delinquency rates and charge-


                                           19
Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 20 of 40 PageID: 20




off rates in the first quarter of 2020, which may continue into the second and third

quarter of 2020, if not longer”; and that, “[a]s the future developments of the

pandemic are highly uncertain and outside [Lexin’s] control, there are uncertainties

with respect to the effectiveness of [Lexin’s] loan performance management in the

future.”

      55.    Appended as exhibits to the 2019 20-F were substantively the same

SOX certifications as referenced in ¶ 44, supra, signed by the Exchange Act

Individual Defendants.

      56.    The statements referenced in ¶¶ 40-55, supra, were materially false and

misleading because the Exchange Act Defendants made false and/or misleading

statements, as well as failed to disclose material adverse facts about the Company’s

business, operational and compliance policies. Specifically, the Exchange Act

Defendants made false and/or misleading statements and/or failed to disclose that:

(i) Lexin overstated its growth metrics; (ii) Lexin engaged in undisclosed related

party transactions; (iii) following the COVID-19 pandemic, Lexin maintained low

delinquency rates by providing borrowers in default new funds to make payments;

and (iv) as a result, the Company’s public statements were materially false and/or

misleading at all relevant times.




                                        20
Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 21 of 40 PageID: 21




                               The Truth Emerges

      57.    On August 25, 2020, shortly after markets opened, Grizzly issued a

research report on Lexin alleging, among other issues, that the Company reported

“unfathomably low” delinquency rates by providing borrowers in default new funds

to make payments, that Lexin engaged in undisclosed related party transactions, and

that a review of Lexin’s web traffic called into question the Company’s purported

growth.

      58.    Specifically, with respect to Lexin’s low delinquency rates, the Grizzly

report stated, in relevant part, that Grizzly “believe[s] [Lexin] has artificially

deflated its default and delinquency ratio to give the appearance of a more healthy

financial position”; that Grizzly “believe[s] . . . [Lexin] has been artificially

increasing the maturity of the loans upon default through a feature called . . .

installment on installment and . . . minimum payment”; that “this is equivalent to

when your minimum credit card payment comes due . . . the company gives another

extension to your minimum payment and treat[s] it as a new credit loan”; that,

“[a]ccording to [Lexin] users, [Lexin] has recently been extending the maturity of

their loans on the second day after they become delinquent”; and that “[t]his feature

has been implemented by [Lexin] since 2016,” but “was only used on loans that

weren’t delinquent,” whereas, “[n]ow, most likely due to effects of COVID-19, the

company has deployed this tactic on delinquent loans to generate a seemingly


                                         21
Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 22 of 40 PageID: 22




healthy loan portfolio,” whereby “[t]he users don’t have to pay back the amount

immediately and the company no longer has to book delinquencies.” The Grizzly

report concluded that “the black box is so elaborately set up that even institutional

investors and insurance companies are not fully aware,” and that, “[a]s long as the

company can solicit more funding from investors the Ponzi scheme keeps rolling.”

      59.    With respect to Lexin’s undisclosed related party transactions, the

Grizzly report stated, in relevant part, that Grizzly “identified at least five companies

that are owned by individuals who [Grizzly] believe[s] are related to [Lexin]”; that

Lexin “obtained SAIC filing [sic] on th[ose] companies and discovered that only

Beihai Jiguang had meaningful financials,” including “52m RMB in revenue in

2018, of which close to 20M RMB were from loan collection services provided most

likely to [Lexin]”; that “there were no costs associated with the additional 20M

revenue,” so “[i]t’s as if the company gave this money to Beihai Jiguang for free”;

that “[t]hree individuals own Beihai Caidan E-Commerce Co., Ltd (‘Beihai

Caidan’), which has another 4 subsidiaries”; that “[t]hose individuals are YANG Tao

(50%), YUAN Kai (25%), and Ma Ming (25%)”; that “YANG Tao is also the legal

representative of Beihai Caidan”; that “[o]n [Lexin]’s official website, YANG Tao

was listed as the company’s Vice President”; that “Yuan is the legal representative

for numerous branch offices of Shenzhen Fenqile, which is one of [Lexin]’s main

subsidiaries”; and that, given “the employee being legal representative [sic] and


                                           22
Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 23 of 40 PageID: 23




combined 75% equity interest of Beihai Caidan (along with its 4 subsidiaries) owned

by its employees, [Grizzly] believe[s] it is reasonable to say that [Lexin] has the

ultimate control over Beihai Caidan.”

      60.    Finally, with respect to Lexin’s website traffic calling into question the

Company’s purported growth, the Grizzly report stated, in relevant part, that, based

on the “Baidu index for [Lexin]’s key consumer lending product Fenqile . . . from

the beginning of 2017 to May 21, 2020,” and a chart provided by Grizzly sourced

from the Baidu index, “[o]ne can easily see that in the past couple of years the index

has [been] rather flat”; that “[t]his does not make sense given that . . . [Lexin]’s

registered users increased from 20.2M at IPO to 84.2M as of March 2020, or

approximately 300% in total”; and that all the foregoing caused Grizzly to question

“[h]ow does a company manage to grow by 3x when the website traffic on its main

platform appears to be at or even declining?”

      61.    Following the release of the Grizzly report, Lexin’s ADS price fell

$0.47 per share, or 5.52%, to close at $8.04 per share on August 25, 2020.

      62.    As of the time this Complaint was filed, the price of Lexin ADSs

continues to trade below the Offering price, damaging investors.

      63.     As a result of Defendants’ wrongful acts and omissions, and the

precipitous decline in the market value of Lexin’s securities, Plaintiff and other Class

members have suffered significant losses and damages.


                                          23
Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 24 of 40 PageID: 24




                 PLAINTIFF’S CLASS ACTION ALLEGATIONS

      64.    Plaintiff brings this action as a class action pursuant to Federal Rule of

Civil Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons and

entities other than Defendants that purchased or otherwise acquired: (a) Lexin ADSs

in the IPO or purchased Lexin ADSs thereafter in the stock market pursuant and/or

traceable to the Company’s Offering Documents issued in connection with the IPO;

or (b) Lexin securities during the Class Period; and were damaged thereby (the

“Class”). Excluded from the Class are Defendants, the officers and directors of the

Company, at all relevant times, members of their immediate families and their legal

representatives, heirs, successors, or assigns, and any entity in which Defendants

have or had a controlling interest.

      65.    The members of the Class are so numerous that joinder of all members

is impracticable. Throughout the Class Period, Lexin securities were actively traded

on the NASDAQ. While the exact number of Class members is unknown to Plaintiff

at this time and can be ascertained only through appropriate discovery, Plaintiff

believes that there are hundreds or thousands of members in the proposed Class.

Record owners and other members of the Class may be identified from records

maintained by Lexin or its transfer agent and may be notified of the pendency of this

action by mail, using the form of notice similar to that customarily used in securities

class actions.


                                          24
Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 25 of 40 PageID: 25




       66.       Plaintiff’s claims are typical of the claims of the members of the Class

as all members of the Class are similarly affected by Defendants’ wrongful conduct

in violation of federal law that is complained of herein.

       67.       Plaintiff will fairly and adequately protect the interests of the members

of the Class and has retained counsel competent and experienced in class and

securities litigation. Plaintiff has no interests antagonistic to or in conflict with those

of the Class.

       68.       Common questions of law and fact exist as to all members of the Class

and predominate over any questions solely affecting individual members of the

Class. Among the questions of law and fact common to the Class are:

                 whether the federal securities laws were violated by Defendants’ acts
                  as alleged herein;

                 whether statements made by Defendants to the investing public in the
                  Offering Documents for the IPO, or during the Class Period,
                  misrepresented material facts about the business, operations and
                  management of Lexin;

                 whether the Securities Act Individual Defendants negligently
                  prepared the Offering Documents for the IPO and, as a result, the
                  Offering Documents contained untrue statements of material fact or
                  omitted to state other facts necessary to make the statements made not
                  misleading, and were not prepared in accordance with the rules and
                  regulations governing their preparation;

                 whether the Exchange Act Individual Defendants caused Lexin to
                  issue false and misleading financial statements during the Class
                  Period;



                                             25
Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 26 of 40 PageID: 26




                whether certain Defendants acted knowingly or recklessly in issuing
                 false and misleading financial statements;

                whether the prices of Lexin securities during the Class Period were
                 artificially inflated because of the Defendants’ conduct complained of
                 herein; and

                whether the members of the Class have sustained damages and, if so,
                 what is the proper measure of damages.

      69.       A class action is superior to all other available methods for the fair and

efficient adjudication of this controversy since joinder of all members is

impracticable. Furthermore, as the damages suffered by individual Class members

may be relatively small, the expense and burden of individual litigation make it

impossible for members of the Class to individually redress the wrongs done to them.

There will be no difficulty in the management of this action as a class action.

      70.       Plaintiff will rely, in part, upon the presumption of reliance established

by the fraud-on-the-market doctrine in that:

                Defendants made public misrepresentations or failed to disclose
                 material facts during the Class Period;

                the omissions and misrepresentations were material;

                Lexin securities are traded in an efficient market;

                the Company’s shares were liquid and traded with moderate to heavy
                 volume during the Class Period;

                the Company traded on the NASDAQ and was covered by multiple
                 analysts;




                                            26
Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 27 of 40 PageID: 27




                the misrepresentations and omissions alleged would tend to induce a
                 reasonable investor to misjudge the value of the Company’s
                 securities; and

                Plaintiff and members of the Class purchased, acquired and/or sold
                 Lexin securities between the time the Defendants failed to disclose or
                 misrepresented material facts and the time the true facts were
                 disclosed, without knowledge of the omitted or misrepresented facts.

      71.       Based upon the foregoing, Plaintiff and the members of the Class are

entitled to a presumption of reliance upon the integrity of the market.

      72.       Alternatively, Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens

of the State of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as

Defendants omitted material information in their Class Period statements in violation

of a duty to disclose such information, as detailed above.

                                        COUNT I

     (Violations of Section 11 of the Securities Act Against All Defendants)

      73.       Plaintiff repeats and incorporates each and every allegation contained

above as if fully set forth herein, except any allegation of fraud, recklessness or

intentional misconduct.

      74.       This Count is brought pursuant to Section 11 of the Securities Act, 15

U.S.C. § 77k, on behalf of the Class, against Defendants.

      75.       The Offering Documents for the IPO were inaccurate and misleading,

contained untrue statements of material facts, omitted to state other facts necessary


                                            27
Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 28 of 40 PageID: 28




to make the statements made not misleading, and omitted to state material facts

required to be stated therein.

      76.     Lexin is the registrant for the IPO. Defendants named herein were

responsible for the contents and dissemination of the Offering Documents.

      77.     As issuer of the shares, Lexin is strictly liable to Plaintiff and the Class

for the misstatements and omissions in the Offering Documents.

      78.     None of the Defendants named herein made a reasonable investigation

or possessed reasonable grounds for the belief that the statements contained in the

Offering Documents were true and without omissions of any material facts and were

not misleading.

      79.     By reasons of the conduct herein alleged, each Defendant violated,

and/or controlled a person who violated Section 11 of the Securities Act.

      80.     Plaintiff acquired Lexin shares pursuant and/or traceable to the

Offering Documents for the IPO.

      81.     Plaintiff and the Class have sustained damages. The value of Lexin

ADSs has declined substantially subsequent to and because of Defendants’

violations.




                                           28
Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 29 of 40 PageID: 29




                                      COUNT II

    (Violations of Section 15 of the Securities Act Against the Securities Act
                             Individual Defendants)

      82.    Plaintiff repeats and incorporates each and every allegation contained

above as if fully set forth herein, except any allegation of fraud, recklessness or

intentional misconduct.

      83.    This Count is asserted against the Securities Act Individual Defendants

and is based upon Section 15 of the Securities Act, 15 U.S.C. § 77o.

      84.    The Securities Act Individual Defendants, by virtue of their offices,

directorship, and specific acts were, at the time of the wrongs alleged herein and as

set forth herein, controlling persons of Lexin within the meaning of Section 15 of

the Securities Act. The Securities Act Individual Defendants had the power and

influence and exercised the same to cause Lexin to engage in the acts described

herein.

      85.    The Securities Act Individual Defendants’ positions made them privy

to and provided them with actual knowledge of the material facts concealed from

Plaintiff and the Class.

      86.    By virtue of the conduct alleged herein, the Securities Act Individual

Defendants are liable for the aforesaid wrongful conduct and are liable to Plaintiff

and the Class for damages suffered.




                                         29
Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 30 of 40 PageID: 30




                                      COUNT III

 (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated
              Thereunder Against the Exchange Act Defendants)

      87.    Plaintiff repeats and re-alleges each and every allegation contained

above as if fully set forth herein.

      88.    This Count is asserted against the Exchange Act Defendants and is

based upon Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5

promulgated thereunder by the SEC.

      89.    During the Class Period, the Exchange Act Defendants engaged in a

plan, scheme, conspiracy and course of conduct, pursuant to which they knowingly

or recklessly engaged in acts, transactions, practices and courses of business which

operated as a fraud and deceit upon Plaintiff and the other members of the Class;

made various untrue statements of material facts and omitted to state material facts

necessary in order to make the statements made, in light of the circumstances under

which they were made, not misleading; and employed devices, schemes and artifices

to defraud in connection with the purchase and sale of securities. Such scheme was

intended to, and, throughout the Class Period, did: (i) deceive the investing public,

including Plaintiff and other Class members, as alleged herein; (ii) artificially inflate

and maintain the market price of Lexin securities; and (iii) cause Plaintiff and other

members of the Class to purchase or otherwise acquire Lexin securities and options

at artificially inflated prices. In furtherance of this unlawful scheme, plan and course


                                           30
Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 31 of 40 PageID: 31




of conduct, the Exchange Act Defendants, and each of them, took the actions set

forth herein.

      90.       Pursuant to the above plan, scheme, conspiracy and course of conduct,

each of the Exchange Act Defendants participated directly or indirectly in the

preparation and/or issuance of the quarterly and annual reports, SEC filings, press

releases and other statements and documents described above, including statements

made to securities analysts and the media that were designed to influence the market

for Lexin securities. Such reports, filings, releases and statements were materially

false and misleading in that they failed to disclose material adverse information and

misrepresented the truth about Lexin’s finances and business prospects.

      91.        By virtue of their positions at Lexin, the Exchange Act Defendants

had actual knowledge of the materially false and misleading statements and material

omissions alleged herein and intended thereby to deceive Plaintiff and the other

members of the Class, or, in the alternative, the Exchange Act Defendants acted with

reckless disregard for the truth in that they failed or refused to ascertain and disclose

such facts as would reveal the materially false and misleading nature of the

statements made, although such facts were readily available to the Exchange Act

Defendants.      Said acts and omissions of the Exchange Act Defendants were

committed willfully or with reckless disregard for the truth. In addition, each of the




                                           31
Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 32 of 40 PageID: 32




Exchange Act Defendants knew or recklessly disregarded that material facts were

being misrepresented or omitted as described above.

      92.    Information showing that the Exchange Act Defendants acted

knowingly or with reckless disregard for the truth is peculiarly within the Exchange

Act Defendants’ knowledge and control. As the senior managers and/or directors of

Lexin, the Exchange Act Individual Defendants had knowledge of the details of

Lexin’s internal affairs.

      93.    The Exchange Act Individual Defendants are liable both directly and

indirectly for the wrongs complained of herein. Because of their positions of control

and authority, the Exchange Act Individual Defendants were able to and did, directly

or indirectly, control the content of the statements of Lexin. As officers and/or

directors of a publicly-held company, the Exchange Act Individual Defendants had

a duty to disseminate timely, accurate, and truthful information with respect to

Lexin’s businesses, operations, future financial condition and future prospects. As

a result of the dissemination of the aforementioned false and misleading reports,

releases and public statements, the market price of Lexin securities was artificially

inflated throughout the Class Period. In ignorance of the adverse facts concerning

Lexin’s business and financial condition which were concealed by the Exchange Act

Defendants, Plaintiff and the other members of the Class purchased or otherwise

acquired Lexin securities at artificially inflated prices and relied upon the price of


                                         32
Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 33 of 40 PageID: 33




the securities, the integrity of the market for the securities and/or upon statements

disseminated by the Exchange Act Defendants, and were damaged thereby.

      94.    During the Class Period, Lexin securities were traded on an active and

efficient market. Plaintiff and the other members of the Class, relying on the

materially false and misleading statements described herein, which the Exchange

Act Defendants made, issued or caused to be disseminated, or relying upon the

integrity of the market, purchased or otherwise acquired shares of Lexin securities

at prices artificially inflated by the Exchange Act Defendants’ wrongful conduct.

Had Plaintiff and the other members of the Class known the truth, they would not

have purchased or otherwise acquired said securities, or would not have purchased

or otherwise acquired them at the inflated prices that were paid. At the time of the

purchases and/or acquisitions by Plaintiff and the Class, the true value of Lexin

securities was substantially lower than the prices paid by Plaintiff and the other

members of the Class. The market price of Lexin securities declined sharply upon

public disclosure of the facts alleged herein to the injury of Plaintiff and Class

members.

      95.    By reason of the conduct alleged herein, the Exchange Act Defendants

knowingly or recklessly, directly or indirectly, have violated Section 10(b) of the

Exchange Act and Rule 10b-5 promulgated thereunder.




                                         33
Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 34 of 40 PageID: 34




      96.    As a direct and proximate result of the Exchange Act Defendants’

wrongful conduct, Plaintiff and the other members of the Class suffered damages in

connection with their respective purchases, acquisitions and sales of the Company’s

securities during the Class Period, upon the disclosure that the Company had been

disseminating misrepresented financial statements to the investing public.

                                     COUNT IV

   (Violations of Section 20(a) of the Exchange Act Against the Exchange Act
                             Individual Defendants)

      97.    Plaintiff repeats and re-alleges each and every allegation contained in

the foregoing paragraphs as if fully set forth herein.

      98.    During the Class Period, the Exchange Act Individual Defendants

participated in the operation and management of Lexin, and conducted and

participated, directly and indirectly, in the conduct of Lexin’s business affairs.

Because of their senior positions, they knew the adverse non-public information

about Lexin’s misstatement of income and expenses and false financial statements.

      99.    As officers and/or directors of a publicly owned company, the

Exchange Act Individual Defendants had a duty to disseminate accurate and truthful

information with respect to Lexin’s financial condition and results of operations, and

to correct promptly any public statements issued by Lexin which had become

materially false or misleading.




                                          34
Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 35 of 40 PageID: 35




      100. Because of their positions of control and authority as senior officers,

the Exchange Act Individual Defendants were able to, and did, control the contents

of the various reports, press releases and public filings which Lexin disseminated in

the marketplace during the Class Period concerning Lexin’s results of operations.

Throughout the Class Period, the Exchange Act Individual Defendants exercised

their power and authority to cause Lexin to engage in the wrongful acts complained

of herein. The Exchange Act Individual Defendants therefore, were “controlling

persons” of Lexin within the meaning of Section 20(a) of the Exchange Act. In this

capacity, they participated in the unlawful conduct alleged which artificially inflated

the market price of Lexin securities.

      101. Each of the Exchange Act Individual Defendants, therefore, acted as a

controlling person of Lexin. By reason of their senior management positions and/or

being directors of Lexin, each of the Exchange Act Individual Defendants had the

power to direct the actions of, and exercised the same to cause, Lexin to engage in

the unlawful acts and conduct complained of herein. Each of the Exchange Act

Individual Defendants exercised control over the general operations of Lexin and

possessed the power to control the specific activities which comprise the primary

violations about which Plaintiff and the other members of the Class complain.




                                          35
Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 36 of 40 PageID: 36




      102. By reason of the above conduct, the Exchange Act Individual

Defendants are liable pursuant to Section 20(a) of the Exchange Act for the

violations committed by Lexin.


                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands judgment against Defendants as follows:

      A.     Determining that the instant action may be maintained as a class action

under Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the

Class representative;

      B.     Requiring Defendants to pay damages sustained by Plaintiff and the

Class by reason of the acts and transactions alleged herein;

      C.     Awarding Plaintiff and the other members of the Class prejudgment and

post-judgment interest, as well as their reasonable attorneys’ fees, expert fees and

other costs; and

      D.     Awarding such other and further relief as this Court may deem just and

proper.

                        DEMAND FOR TRIAL BY JURY

      Plaintiff hereby demands a trial by jury.




                                         36
Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 37 of 40 PageID: 37




Dated: September 11, 2020                 Respectfully submitted,

                                          POMERANTZ LLP


                                          /s/ Gustavo F. Bruckner
                                          Gustavo F. Bruckner
                                          Jeremy A. Lieberman
                                          (pro hac vice application forthcoming)
                                          J. Alexander Hood II
                                          (pro hac vice application forthcoming)
                                          600 Third Avenue, 20th Floor
                                          New York, New York 10016
                                          Telephone: (212) 661-1100
                                          Facsimile: (917) 463-1044
                                          gfbruckner@pomlaw.com
                                          jalieberman@pomlaw.com
                                          ahood@pomlaw.com

                                          POMERANTZ LLP
                                          Patrick V. Dahlstrom
                                          (pro hac vice application forthcoming)
                                          10 South La Salle Street, Suite 3505
                                          Chicago, Illinois 60603
                                          Telephone: (312) 377-1181
                                          Facsimile: (312) 377-1184
                                          pdahlstrom@pomlaw.com

                                          HOLZER & HOLZER, LLC
                                          Corey D. Holzer
                                          (pro hac vice application forthcoming)
                                          1200 Ashwood Parkway, Suite 410
                                          Atlanta, Georgia 30338
                                          Telephone: (770) 392-0090
                                          Facsimile: (770) 392-0029
                                          cholzer@holzerlaw.com

                                          Attorneys for Plaintiff




                                     37
DocuSign Envelope ID: 9E0A145A-535E-4769-B20F-4ABC481A606C
           Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 38 of 40 PageID: 38



                                                  CERTIFICATION PURSUANT
                                                TO FEDERAL SECURITIES LAWS


                     1.        I, Ernesto Vela, make this declaration pursuant to Section 27(a)(2) of the Securities Act

            of 1933 (“Securities Act”) and/or Section 21D(a)(2) of the Securities Exchange Act of 1934 (“Exchange

            Act”) as amended by the Private Securities Litigation Reform Act of 1995.

                     2.        I have reviewed a Complaint against LexinFintech Holdings Limited (“LexinFintech” or

            the “Company”) and authorize the filing of a comparable complaint on my behalf.

                     3.        I did not purchase or acquire LexinFintech securities at the direction of plaintiffs’ counsel

            or in order to participate in any private action arising under the Securities Act or Exchange Act.

                     4.        I am willing to serve as a representative party on behalf of a Class of investors who

            purchased or otherwise acquired LexinFintech securities during the class period, including providing

            testimony at deposition and trial, if necessary. I understand that the Court has the authority to select the

            most adequate lead plaintiff in this action.

                     5.        To the best of my current knowledge, the attached sheet lists all of my transactions in

            LexinFintech securities during the Class Period as specified in the Complaint.

                     6.        During the three-year period preceding the date on which this Certification is signed, I

            have not served or sought to serve as a representative party on behalf of a class under the federal

            securities laws.

                     7.        I agree not to accept any payment for serving as a representative party on behalf of the

            class as set forth in the Complaint, beyond my pro rata share of any recovery, except such reasonable

            costs and expenses directly relating to the representation of the class as ordered or approved by the Court.
DocuSign Envelope ID: 9E0A145A-535E-4769-B20F-4ABC481A606C
           Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 39 of 40 PageID: 39



                     8.      I declare under penalty of perjury that the foregoing is true and correct.



                       August 28, 2020
            Executed _____________________________
                          (Date)



                                                               _______________________________________
                                                                      (Signature)


                                                                           Ernesto Vela
                                                               _______________________________________
                                                                      (Type or Print Name)
DocuSign Envelope ID: 9E0A145A-535E-4769-B20F-4ABC481A606C
           Case 2:20-cv-12606-MCA-MAH Document 1 Filed 09/11/20 Page 40 of 40 PageID: 40



                                           SUMMARY OF PURCHASES AND SALES



                    DATE                PURCHASE OR          NUMBER OF      PRICE PER SHARE
                                           SALE               SHARES

                  07/23/2020                 Purchase           200              $9.32
